Case 1:20-cv-03217-GBD-RWL Document 14 Filed 08/12/20 Page 1of1

if USDC SDNY

 

 

 

ese a

    

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUSTINIANO VASQUEZ,

Plaintiff,
ORDER

-against-
20 Civ. 3217 (GBD)
ARTHUR AVENUE EAST 189TH LLC,

Defendant.

GEORGE B. DANIELS, United States District Judge:

For the reasons stated on the record during today’s conference, Plaintiff's motion to
remand, (ECF No. 8), is DENIED. The Clerk of Court is directed to close the motion accordingly.
Dated: New York, New York

August 12, 2020
SO ORDERED.

Dace, 4 DansZ
EHO RGB. DANIELS
ited States District Judge

 
